Filed 7/21/22 P. v. Huffman CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075495

 v.                                                                      (Super. Ct. No. INF1600339)

 GEORGE DAVID HUFFMAN, JR.,                                              OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Samuel Diaz, Jr., Judge.

Affirmed in part, reversed and remanded with directions.

         Robert F. Somers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Alan L.

Amann, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                               I.

                                     INTRODUCTION

       While E.B. was pushing a shopping cart to a parking lot cart corral, defendant and

appellant George David Huffman jumped into the driver’s seat of E.B.’s car and drove

away. He then crashed into D.A.’s car, seriously injuring D.A. and his wife. A draw of

defendant’s blood revealed that he had a blood alcohol content level well above the legal

limit. A jury convicted defendant of various offenses and the trial court sentenced him to

almost 12 years in prison.

       Defendant contends the trial court erroneously denied his request for counsel on

the first day of trial, improperly excluded three of his experts, and failed to instruct the

jury on lack of consciousness. He argues these errors individually and cumulatively

require reversal. He also argues he is entitled to a mental health diversion, and that he is

entitled resentencing under newly enacted legislation. We agree that defendant is entitled

to resentencing, but reject defendant’s remaining contentions and affirm the judgment.

                                              II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Defendant was in the Riverside County Sheriff’s custody for about a week in

February 2016. While in custody, defendant did not receive Venlafaxine, a psychotropic

medication he had been prescribed to treat his mental illness.

       After defendant was released from the Sheriff’s custody, he was confused,

incoherent, and not making sense. He could not get any psychotropic medication that he



                                               2
needed. According to defendant’s brother, Karl, defendant wanted to see their father, but

he had been dead for several years. Defendant also made statements that Karl thought

could not have been true.

       Four or five days after his release from custody, 73-year-old E.B. was loading

groceries into her car in a grocery store’s parking lot around 2:00 or 2:30 p.m. She left

her driver’s side door open and left the car’s key fob in her purse on the passenger seat

while she loaded her groceries in the trunk. After she finished, she pushed her cart to the

cart corral in the parking lot. While she was doing so, defendant ran to her car and

jumped into the passenger seat. E.B. ran to her car and pulled on the driver’s side door,

which was still open because defendant’s leg was hanging out of the car. Defendant

lifted his leg into the car, pulled the door shut while E.B. tried to open it, and started the

car. He activated the car’s keyless ignition, put the car in reverse, and drove off.

       Shortly after exiting the store’s parking lot, defendant ran a red light and collided

with D.A.’s car. D.A. was hospitalized for two weeks, and his wife, N.A., who was in

the passenger seat, was hospitalized for a month.

       Defendant was transported to the hospital, where his blood was drawn about five

hours later. Defendant had a blood content of .13 percent, which meant that his blood-

alcohol level at the time of the incident was estimated to have been between .18 to .23

percent. Testing also revealed that defendant had diazepam (Valium) and its metabolite,

nordiazepam, in his system.




                                               3
                                                               1
       A jury convicted defendant of carjacking (Pen. Code, § 215, subd. (a); count 1);

felony vehicle theft (Veh. Code, § 10851, subd. (a); count 2); causing injury while

driving under the influence of alcohol (Veh. Code, § 23153, subd. (a); count 3); and

causing injury while driving with a blood alcohol content of .08 or more (Veh. Code,

§ 23153, subd. (b); count 4). The jury also found that E.B. was aged 60 or older

(§ 1203.09, subd. (f)) and that, in committing counts 3 and 4, defendant caused injury to

D.A. (Veh. Code, § 23558) and great bodily injury to D.A. and N.A. (§ 12022.7, subd.

(a)). In a later bifurcated proceeding, the jury found that defendant had a prior conviction

for vehicle theft (Veh. Code, § 10851). The trial court sentenced him to 11 years, eight

months in prison.

                                                   III.

                                           DISCUSSION

       A. Defendant’s Request for Reappointment of Counsel

       Defendant was appointed counsel at his arraignment in April 2016.
                                                          2
After several continuances, defendant made a Faretta motion to represent himself in

October 2017. The trial court found defendant’s waiver of counsel knowing, intelligent,

and voluntary, and granted his Faretta request to represent himself.

       Between defendant’s Faretta waiver and his trial, the trial court repeatedly granted

the parties’ request to continue the trial. The prosecution requested one continuance,

       1
           Unless otherwise noted, all further statutory references are to the Penal Code.
       2
           Faretta v. California (1975) 422 U.S. 806.

                                               4
defendant requested nine continuances, and the parties jointly stipulated to nine other

continuances.

       The case was assigned to Honorable Samuel Diaz for trial. On October 18, 2019,

defendant moved to disqualify Judge Diaz, arguing that Judge Diaz was biased against

him. Judge Diaz denied the motion as untimely.

       On November 4, 2019, defendant moved to continue the trial. He argued that his

investigator had failed to procure funding that defendant needed to buy supplies for trial

preparation. Judge Diaz denied the motion on the ground that it should have been

directed to the “pay panel judges” responsible for such motions.

       Later that day, defendant again moved to disqualify Judge Diaz. Defendant

argued Judge Diaz was biased against him and could not fairly hear the matter because of

his connections to the Riverside County Sheriff’s Department and Public Defender’s

Office. Judge Diaz denied the motion.

       Defendant then moved for a continuance because discovery he sought remained

outstanding. Judge Diaz granted a two-week continuance and, with defendant’s

agreement, set the case for trial on December 2, 2019.

       On November 18, 2019, defendant filed a third motion to disqualify Judge Diaz.

As in his previous motions, defendant claimed that Judge Diaz was biased against him.

Judge Diaz again denied the motion.

       On December 2, 2019, the day set for trial, defendant moved to change venue.

Judge Diaz denied the motion.



                                             5
       Shortly after making the motion, defendant told the trial court that he wanted an

attorney, but did not say why. The trial court denied the request, finding that it was “to

delay the process” and noting that the case was “1,215 days old” (about three years and

four months). The prosecutor requested a one-week continuance, which the trial court

granted. Defendant also accepted the trial court’s offer of appointing advisory counsel,

but advisory counsel could not be appointed.

       On December 9, 2019, the day reset for trial, defendant filed a written motion to

withdraw his Faretta waiver and for counsel to be reappointed. Defendant stated that he

had been assaulted in jail on November 2 and was not capable of representing himself

because of the injuries he suffered. The trial court denied the motion, again finding that it

was made only to delay the trial. Defendant therefore represented himself at trial, which

began three days later.

       Defendant contends the trial court erroneously denied his request for

reappointment of counsel. We find no abuse of discretion.

       When a propria persona defendant requests the reappointment of counsel, “a trial

court should consider, along with any other relevant circumstances, ‘(1) defendant’s prior

history in the substitution of counsel and in the desire to change from self-representation

to counsel-representation, (2) the reasons set forth for the request, (3) the length and stage

of the trial proceedings, (4) disruption or delay which reasonably might be expected to

ensue from the granting of such motion, and (5) the likelihood of defendant’s

effectiveness in defending against the charges if required to continue to act as his own



                                              6
attorney.’” (People v. Lawrence (2009) 46 Cal.4th 186, 191-192.) These criteria,

however, “‘“are not absolutes, and in the final analysis it is the totality of the facts and

circumstances which the trial court must consider in exercising its discretion as to

whether or not to permit a defendant to again change his mind regarding

representation . . . .”’” (Ibid.)

       We review the trial court’s denial of a propria persona defendant’s request for

reappointment of counsel for “an abuse of its discretion under the totality of the

circumstances [citation], not whether the court correctly listed factors or whether any one

factor should have been weighed more heavily in the balance.” (Lawrence, supra, 46

Cal.4th at p. 196.) “To establish an abuse of discretion, [a defendant] must demonstrate

that the trial court’s decision was so erroneous that it ‘falls outside the bounds of reason.’

[Citations.] A merely debatable ruling cannot be deemed an abuse of discretion.

[Citations.] An abuse of discretion will be ‘established by “a showing the trial court

exercised its discretion in an arbitrary, capricious, or patently absurd manner that resulted

in a manifest miscarriage of justice.”’” (People v. Bryant, Smith and Wheeler (2014) 60

Cal.4th 335, 390.)

       The trial court here reasonably found that defendant’s request for reappointment

for counsel was an effort to further delay the trial and permissibly denied the request on

that basis. When defendant requested counsel on the day set for trial, his case had been

pending for over three years. During that time, the trial court had continued the trial

repeatedly at defendant’s request. A week after the trial court denied his motion for



                                               7
reappointment of counsel, defendant again requested counsel because he claimed he had

been assaulted in jail on the day of his prior request for counsel, but he provided no

supporting documentation. In the weeks before trial, defendant filed three meritless

motions to disqualify Judge Diaz and a meritless motion to change venue.

       Given how long defendant’s case had been pending, the repeated continuances he

had been granted, and his consistent attempts to delay the trial, the trial court reasonably

found that defendant’s alleged reasons for seeking counsel were not credible and that he

was merely trying to further delay the trial. On this record, we cannot find that the trial

court abused its discretion in denying defendant’s request for reappointment of counsel.

       To support his position that trial court abused its discretion, defendant relies

heavily on People v. Elliott (1977) 70 Cal.App.3d 984 and People v. Cruz (1978) 83

Cal.App.3d 308, but both cases are distinguishable. Unlike this case, there was no

evidence in either Elliott or Cruz that the defendant’s request for reappointment of

counsel was an attempt to delay the case. Instead, the defendant in both cases had a valid

reason to revoke his Faretta waiver and request reappointment of counsel. In Elliott, the

defendant wanted counsel after the People amended the information—after the jury had

been selected—to charge the defendant with two additional felony counts. (People v.

Elliott, supra, at p. 994.) His reason for wanting an attorney was therefore “a valid one.”

(Id. at p. 997.) In Cruz, the defendant’s request for reappointment for counsel “was made

in good faith and not for the purposes of delay and obstruction.” (People v. Cruz, supra,

at p. 320.) Elliott and Cruz therefore do not apply here.



                                              8
       B. Precluding Expert Testimony

       Defendant contends the trial court erred by excluding the testimony of Drs.

Chalgujian, Berg, and Levinson. We find no abuse of discretion.

       Under Evidence Code section 732, the trial court may “limit the number of expert

witnesses to be called by any party.” The trial court thus has “broad discretion to limit

the number of competing experts, or to exclude cumulative . . . expert testimony

altogether.” (People v. Stoll (1989) 49 Cal.3d 1136, 1159, fn. 20.) We review the trial

court’s evidentiary rulings for an abuse of discretion. (People v. Lucas (2014) 60 Cal.4th

153, 226, disapproved on another ground by People v. Romero (2015) 62 Cal.4th 1, 53,

fn. 19.) We may affirm the trial court’s evidentiary ruling if it “was correct on any

ground.” (People v. Geier (2007) 41 Cal.4th 555, 582, overruled on other grounds as

stated in People v. Houston (2012) 54 Cal.4th 1186, 1220.)

       Defendant claims Drs. Chalgujian, Berg, and Levinson would have testified that

his mental illness caused him to commit the offenses. But that was essentially Dr.

Harris’s opinion. Dr. Harris testified that, based on his review of Dr. Levinson’s report,

he believed that defendant was “more likely than not” in a “manic state of mind” when he

committed the offenses, which may have been drug-induced. In Dr. Harris’s view,

defendant was suffering from “severe mental illness,” and may have been experiencing

mania, euphoria, and possibly delusions. Dr. Harris described defendant’s state at the

time of the offenses as a “[b]ipolar break,” a “manic crisis.” He explained that people in

those states are “irrational . . . overexcited . . . giving away your money, writing checks



                                              9
for people, handing people money in the street.” Dr. Harris also testified that sudden

discontinuation of Venlafaxine can cause delirium, hallucinations, and pseudodementia.

It can also cause patients suffering from mania to become suicidal and irrational. Dr.

Harris explained, however, that the worse of these sudden withdrawal symptoms usually

dissipate within three to four days after the abrupt discontinuation of Venlafaxine.

       In short, Dr. Harris’s testimony strongly suggested that defendant’s mental illness

and the sudden discontinuation of his medication may have caused his behavior on the

day of his offenses.

       According to defendant, Drs. Chalgujian, Berg, and Levinson would have testified

that his mental illness and his abrupt discontinuance of Venlafaxine caused him to

commit the offenses. Their testimony thus would have been cumulative to Dr. Harris’s

testimony. The trial court could have properly excluded it on that basis. (People v. Stoll,
                                        3
supra, 49 Cal.3d at p. 1159, fn. 20.)

       Defendant argues Dr. Harris’s testimony differed from the opinions of Drs.

Chalgujian, Berg, and Levinson because Dr. Harris never clearly testified that

defendant’s mental health issues caused his behavior while suggesting that his behavior

may have been drug-induced. In defendant’s view, Drs. Chalgujian and Berg would have

testified that defendant’s mental illness caused his behavior.



       3
         We need not and do not express an opinion on the parties’ dispute about whether
Drs. Chalgujian, Berg, and Levinson could have permissibly testified as to whether they
believed that defendant’s mental illness caused him to commit the offenses and thus
whether he had the requisite mental state.

                                             10
       Defendant claims Dr. Harris’s testimony differed from the proffered testimony of

Drs. Chalgujian and Berg because they would have clearly testified that defendant’s

mental issues caused him to commit the offenses. But defendant never directly asked Dr.

Harris at trial to discuss his ultimate opinion as to whether he believed that defendant’s

mental health issues caused his behavior. If defendant wanted to elicit Dr. Harris’s

opinion on that issue, he could have questioned him about it.

       Moreover, Dr. Harris did testified that it was “more likely than not” that defendant

was suffering from a “severe mental illness,” a “bipolar break,” and a “manic crisis”

when he committed the offenses. Dr. Harris opined that defendant likely was acting

irrationally and could have been suffering from mania, euphoria, and possibly delusion.

Dr. Harris also testified that a sudden discontinuation of the medication defendant should

have been taking at the time of the offense can cause delirium, hallucinations, and

pseudodementia. In short, Dr. Harris’s opinion suggested that defendant’s mental illness

may have caused his behavior, which was consistent with the proffered testimony of Drs.

Chalgujian and Berg.
                                                         4
       In any event, Dr. Chalgujian stated in her report that defendant’s “self medicating

with stimulants . . . and downers . . . likely exacerbated his bipolar manic phase, resulting

in his erratic [and] bizarre” conduct the day of the crimes. This is consistent with (and




       4
        Dr. Chalgujian performed a court-ordered neuropsychological evaluation of
defendant and defendant submitted her report to the court.

                                             11
thus cumulative of) Dr. Harris’s opinion that defendant’s state when he committed the

offenses may have been drug-induced.

       As for Dr. Levinson, the trial court properly excluded his testimony because

defendant failed to timely secure him as a witness. On the third day of a seven-day trial,

the trial court asked defendant about witnesses he intended to present. Defendant said

that he had “a difficult time finding” Dr. Levinson and had been trying to contact him for

“over a year.” The trial court noted that defendant should have already subpoenaed Dr.

Levinson because “we’re in the middle of trial.” The next day, after the jury had been

sworn and had begun hearing evidence, defendant told the trial court that his investigator

was “running around subpoenaing” people and that he had found Dr. Levinson in

Oregon. The trial court told defendant that Dr. Levinson could testify “for a limited

purpose” only if Dr. Harris was unavailable, but noted that it appeared that defendant had

not yet subpoenaed Dr. Levinson. The trial court explained that the trial would continue

without any witnesses who had not been subpoenaed because the court lacked jurisdiction

over them without a subpoena. Defendant subpoenaed Dr. Harris, who testified later that

day.

       Defendant claims the trial court erroneously excluded Dr. Levinson and allowed

him to testify only if Dr. Harris was unavailable. But, as of the fourth day of trial,

defendant had not yet subpoenaed Dr. Levinson. So even if the trial court allowed Dr.

Levinson to testify, it was unknown whether he could have traveled to California to

testify at trial. Because it was entirely speculative that Dr. Levinson was willing to



                                             12
testify at defendant’s trial without having been subpoenaed and could have testified at the

trial without a continuance, the trial court properly excluded his testimony. (Cf. Jenson v.

Superior Court (2008) 160 Cal.App.4th 266 271 [“When a witness is not under subpoena,

his or her absence generally does not constitute good cause for the continuance of a trial”

so the witness can testify.].)

       Relying on People v. Herrera (2016) 247 Cal.App.4th 467 (Herrera) and People

v. Cortes (2011) 192 Cal.App.4th 873 (Cortes), defendant contends the trial court

prejudicially abused its discretion by excluding his experts. Both cases are

distinguishable.

       In Herrera, the trial court erroneously precluded the defendant’s only expert from

testifying about the defendant’s mental condition, which was “the only issue” to be

decided at trial. (Herrera, supra, 247 Cal.App.4th at p. 478.) Thus, “‘the trial court’s

ruling thus effectively eviscerated any defense’” the defendant had on the only material

issue for the jury. (Ibid.) The trial court in Cortes also prohibited “any testimony about

[the] defendant’s mental condition” from the defendant’s only expert, which “eviscerated

any defense defendant had to premeditated and deliberated murder.” (Cortes, supra, 192

Cal.App.4th at p. 912.)

       Unlike the exclusion of the defendant’s sole expert witness in Herrera and Cortes,

the trial court’s exclusion of defendant’s three experts did not preclude him from

advancing his defense that he did not have the requisite mental state to commit the




                                            13
charged offenses. Defendant was still able to provide expert testimony on that issue from

Dr. Harris in support of his defense. Herrera and Cortes therefore do not apply here.

       C. Unconsciousness Instruction

       Defendant argues, the People concede, and we agree that the trial court erred by

denying defendant’s request for an unconsciousness instruction. A trial court must give

an unconsciousness instruction “if it appears the defendant is relying on the defense, or if

there is substantial evidence supporting the defense and the defense is not inconsistent

with the defendant’s theory of the case.” (People v. Rogers (2006) 39 Cal.4th 826, 887.)

Defendant’s main defense, which was supported by Dr. Harris’s testimony, was that

defendant was unconscious at the time of the offenses and that his behavior was caused

by his mental illness. The trial court thus should have instructed the jury on

unconsciousness.

       We agree with the People, however, that the instructional error was harmless

because “‘the factual question posed by the omitted instruction [of unconsciousness] was

necessarily resolved adversely to [defendant] under other, properly given instructions.’”

(People v. Wright (2006) 40 Cal.4th 81, 98.) The jury was instructed on mental illness

and on voluntary intoxication as defenses to the specific intent element of carjacking and

vehicle theft. By convicting defendant of those offenses, the jury found that defendant

had the requisite mental state. The jury thus necessarily found that defendant was not

unconscious at the time of the offenses, but instead had the specific intent to commit

carjacking and vehicle theft. The trial court’s failure to instruct the jury on



                                              14
unconsciousness therefore “was harmless under any standard.” (People v. Lujano (2017)

15 Cal.App.5th 187, 195.)

       D. Cumulative Error

       Defendant argues that even if the alleged errors outlined above do not individually

warrant reversal, their cumulative effect does. Defendant maintains that, taken together,

the trial court’s errors constitute cumulative error that warrants reversal. We disagree.

“‘[A] series of trial errors, though independently harmless, may in some circumstances

rise by accretion to the level of reversible and prejudicial error.’” (People v. Cunningham

(2001) 25 Cal.4th 926, 1009.) The only error was the trial court’s failure to instruct the

jury on unconsciousness, which was harmless. As a result, there was no cumulative

error. (People v. Reed (2018) 4 Cal.5th 989, 1018 [“Because we have found but one

error—which was harmless—there is no prejudice to cumulate.”].)

       E. Mental Health Diversion

       Defendant contends the trial court erred by denying his request for pretrial

diversion under section 1001.36. This court has twice held that defendants charged with

DUI offenses, like defendant here, are categorically ineligible for pretrial diversion.

(Tellez v. Superior Court (2020) 56 Cal.App.5th 439; Moore v. Superior Court (2020) 58

Cal.App.5th 561.) Because defendant offers no compelling reason for us to revisit these

decisions, we follow them here, and thus conclude the trial court properly denied

defendant’s section 1001.36 pretrial diversion request.




                                             15
       F. Resentencing

       The trial court sentenced defendant to an upper, nine-year term for the carjacking

conviction (count 1). The court also sentenced him to an upper, four-year term for his

vehicle theft conviction (count 2) and an upper, three-year term for his conviction for

causing injury while driving with a blood alcohol content of .08 or more (count 4), but

stayed those sentences under section 654.

       Defendant contends we should remand for resentencing under recently amended

sections 1170 and 654. We agree as to section 1170, subdivision (b)(6)(A) and thus need

not address his remaining arguments as to amended section, subdivision (b)(1) and (2) or

amended section 654.

       As amended, section 1170, subdivision (b)(6)(A) now provides that when the

defendant “has experienced psychological, physical, or childhood trauma” that was a

“contributing factor to the commission of the offense,” the trial court must impose the

lower term unless it finds aggravating factors that outweigh the mitigating circumstances

such that the imposition of a lower term contrary to the interests of justice. (Stats. 2021,
               5
ch. 731, § 1.3.) Defendant contends we should remand the matter so that the trial court

can consider whether his “psychological trauma from his medication being discontinued”


       5
         This subdivision provides in full: “Notwithstanding paragraph (1), and unless
the court finds that the aggravating circumstances outweigh the mitigating circumstances
that imposition of the lower term would be contrary to the interests of justice, the court
shall order imposition of the lower term if any of the following was a contributing factor
in the commission of the offense: [¶] (A) The person has experienced psychological,
physical, or childhood trauma, including, but not limited to, abuse, neglect, exploitation,
or sexual violence”

                                             16
or his childhood trauma were a “contributing factor” that mandates imposing the lower

term under amended section 1170, subdivision (b)(6)(A).

       We first note the parties agree that this amended statute is an ameliorative change

in the law that applies retroactively to defendant’s non-final case. We agree. (See

People v. Banner (2022) 77 Cal.App.5th 226, 240 (Banner).)

       The People emphasize that the trial court repeatedly stated at the sentencing

hearing that it recognized defendant suffered from mental health issues. Before

pronouncing its sentence, the trial court invited defense counsel to “present some

mitigating circumstances,” but noted that it was “very, very well aware of [defendant’s]

mental health issues that came out during trial” and in probation’s report. The court was

therefore “aware of the mitigating circumstances.” The court explained that it would

consider evidence of other mitigating circumstances, but again noted that it was “well

aware” of defendant’s “mental defect, mental illness, mental issues.”

       The court also noted it was aware of the “circumstances in the jail” before

defendant’s release that potentially contributed to him committing his current offenses.

The court explained that it had taken defendant’s mental health issues “into

consideration” when sentencing him, including the fact that he did not have his

medications when he was released from custody shortly before committing his current

offenses.

       The trial court then explained why it was sentencing defendant to the term

imposed: “[defendant] was on supervised release, he was supposed to be on his best



                                            17
behavior. He carjacked a car, drove away at high rate of speed and T-boned an elderly

couple. They were seriously injured. They stayed weeks and weeks in the hospital. As a

matter of fact, one of the victims sustained a broken femur, and to this day has a rod in

one of the victim’s legs, there’s still a rod placed. That’s why there’s a [great bodily

injury] allegation . . . . And he was on supervised release. He was supposed to be on his

best behavior and he wasn’t.”

       The trial court next explained why it was sentencing defendant to the upper term

on count 1: “ . . . the victim the defendant carjacked was over, also over the age of 60, so

the Court found that to be no unusual circumstances exist. Defendant was on supervised

release. He was supposed to be on his best behavior, and he wasn’t. He committed this

carjacking. 12 people found him guilty. And because he was on supervised release,

Court is going to sentence the defendant to the upper term of nine years.”

       The trial court’s comments show that the court did not find—and likely would

never find—that defendant’s mental health issues, whatever their source, were a

mitigating factor that “significantly reduced culpability for the crime.” (Cal. Rules of

Court, rule 4.423, subd. (b)(2).) But, as relevant here, amended section 1170, subdivision

(b)(1)(6)(A) requires trial courts to impose a lower term if a defendant’s psychological or

childhood trauma was a “contributing factor” to the commission of the offense. The fact

that the trial court found that defendant’s “mental illness was not a significant factor in

the crime does not subsume a finding it was a lesser contributing factor.” (Banner,

supra, 77 Cal.App.5th at p. 241.) Because “mental illness may underlay a crime without



                                             18
also significantly reducing culpability . . . not finding mental illness a mitigating factor

under the Rules of Court does not preclude a separate finding psychological trauma [or

childhood trauma] is a contributing factor to the crime under section 1170, subdivision

(b)(6).” (Id. at p. 242.) For instance, “a court could find psychological trauma induced

by mental illness a contributing factor in a crime notwithstanding the fact the person was

lucid at the time of the crime.” (Ibid.)

       Although the trial court’s comments strongly suggest that it would not find

defendant’s psychological or childhood trauma to be a mitigating factor under the Rules

of Court, those comments do not “clearly indicate” that it would not find defendant’s

childhood trauma to be a contributing factor under section 1170, subdivision (b)(6)(A).

(See People v. Gutierrez (2014) 58 Cal.4th 1354, 1391 [remand unnecessary when

sentencing court’s statements “clearly indicate” it would impose same sentence under

new law]; Banner, supra, 77 Cal.App.5th at p. 242 [remanding because defendant and

trial court did not have opportunity to determine whether “mental illness was a limited

but nonetheless ‘contributing factor’ in the crime”].)

       We therefore find remand appropriate so that the trial court can exercise its

discretion to decide whether defendant’s psychological or childhood trauma was a

contributing factor to his commission of the offenses and, if so, whether “the lower term

would be contrary to the interests of justice.” (§ 1170, subd. (b)(6); Banner, supra, 77

Cal.App.5th at p. 242.) We further find that a full resentencing is appropriate because

“[a]pplication of the amended statute[] will require the trial court, at a minimum, to



                                              19
reconsider which triad term to impose for certain counts of conviction and which terms to

stay under section 654.” (People v. Jones (2022) 79 Cal.App.5th 37, 46; see also People

v. Buycks (2018) 5 Cal.5th 857, 896, fn. 15.) As a result, we need not consider

defendant’s remaining arguments as to why a remand for resentencing is necessary.

                                           IV.

                                     DISPOSITION

      The judgment of conviction is affirmed. The sentence is vacated and the case is

remanded for resentencing.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              CODRINGTON
                                                                                        J.

We concur:


RAMIREZ
                       P. J.


SLOUGH
                          J.




                                           20